FOX, District Judge.
The application for process against this vessel under the statute, on the certificate of J. P.-Cilley, a justice of the peace for the county of Knox, is denied for the following reasons:
First. The complaint made by the crew to the justice and filed with the clerk does not allege that ten days had elapsed after the time when the wages ought to have been paid, or that a dispute had arisen between the master and seamen touching their wages.
Second. It appears that when the hearing was had before the justice the vessel was not within the district, having proceeded to sea; if she should hereafter return within the district, it would not follow that the wages would be then due, and the vessel still subject to process.
Third. The master had a right to be heard' by attorney and establish a defence to the claims if he could. His personal presence-was not a pre-requisite.
Process denied.